Lacombe, J.
The construction contended for by the defendant would probably be tlie sound one if the word “unmanufactured” were found at the end of the 513th paragraph. Lnasmuch, however, as the word “unmanufactured” is inserted in the middle of that paragraph, the natural inference would be that the phrase “horn strips and tips” covers both manufactured and unmanufactured horn strips and tips, provided they arc not so advanced in manufacture as to become something else. Apart from that, however, the case here is entirely clear upon the other principle, to-wit, that of commercial designation. The evidence shows conclusively that articles exactly like the articles in suit here were imported into this country regularly by the trade prior to March 8,1888; that they were universally known in the trade as “horn strips;” were imported as such; and, under the free-list enumeration of the successive tariff acts then in force, paid no duty. In view of that fact, it is to be assumed that when congress passed the act of March 8, 1883, it must have known that these articles were recognized in the trade as horn strips, and legislated accordingly. When, therefore, it used the words “horn strips” in the free-list we are to assume it was entirely familiar with these articles, and included them within that term. Verdict directed for plaintiffs.